Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
 
Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 3/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections
3.	The previous rejections of the claims under 35 USC 102 and 35 USC 103 are withdrawn in response to amended claims and Applicant’s comments filed on 3/16/2022.


Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Replace 13-29 (canceled) with 13-28 (canceled)
Claim 29, Line 1:  Replace “claim 13” with “claim 12”

Allowable Subject Matter
5.	Claims 1-6, 8-12, 29, 32-40 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1, 8, and 33 are directed towards a method and system that include/perform the operations of at least “tagging, by at least one processor, a representation of a first object in a sequence of images; tagging, by a user, a first instance of a representation of [[an]] a second object in a first image in the sequence of images; learning, by a classifier running on at least one processor, the representation of the second object tagged by the user in the first image without retraining the classifier on previously presented data, the classifier comprising at least one of a neural network, a support vector machine, or a decision-tree classifier; tagging, by the at least one 
	and “ a user interface enabling a user to tag a first instance of a representation of an object in a first image in the sequence of images; and at least one processor  operably coupled to the user interface and executing: a neural network to extract a first convolutional output representing features of the first instance of the representation of the object from the first image, a second convolutional output representing features of a second instance of the representation of the object in the sequence of images, and a third convolutional output representing features of a third instance of the representation of the object in the sequence of images, and a classifier to learn the representation of the object tagged by the user in the first image without retraining the classifier on previously presented data and to tag the second instance of the representation of the object in the sequence of images based on a comparison of the first convolutional output and the second convolutional output, the 3U.S. Application No. 16/572,808Attorney Docket No. NRLA-010US01 classifier comprising at least one of another neural network, a support vector machine, or a decision-tree classifier, wherein 
	and “extracting, with a feature extractor, a first feature vector representing a first instance of the first class of object appearing in the image; tagging, by a user via a user interface, the first instance of the first class of object with a first label indicating that the first instance is a member of a first class of object; learning, by a classifier, the first label for the first class of object; extracting, with the feature extractor, a second feature vector representing a second instance of the first class of object appearing in the image; classifying, with the classifier, the second instance of the first class of object as a member of the first class of object based on the first feature vector and the second feature vector; and tagging, by the classifier, the second instance of the object with the first label in response to classifying the second instance as a member of the first class of object”.
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office actions as well as those newly cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 8, and 33 are allowed.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664